Citation Nr: 9929047	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-48 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for respiratory 
disability, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for stomach disability, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for cognitive 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint disability, 
to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for numbness of the 
upper extremities, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for numbness of the 
lower extremities, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to January 1993, including service in Southwest Asia.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Jurisdiction over the case was 
transferred to the RO in Chicago, Illinois, in June 1997.

The Board initially notes that the issue of entitlement to 
service connection for "Persian Gulf War Syndrome" was 
certified by the RO as on appeal.  The Board points out, 
however, that the veteran is actually seeking service 
connection for specific disabilities which he attributes to 
his Persian Gulf War service.  The Board has framed the 
issues accordingly. 





REMAND

The Board initially notes that service medical records 
indicate that the veteran was evaluated on at least one 
occasion at the Community Mental Health Service (CMHS) at 
Fort Huachuca in Arizona, and that this facility maintained 
an outpatient file on the veteran.  Significantly, the report 
of the veteran's intake evaluation is the only record on file 
from CMHS.

With respect to the veteran's psychiatric, respiratory, 
stomach, cognitive and joint disabilities, and his bilateral 
upper extremity numbness, the veteran essentially contends 
that service connection for these disabilities is warranted, 
including under the provisions of 38 U.S.C.A. § 1117 (West 
Supp. 1999) and its implementing regulation 38 C.F.R. § 3.317 
(1998), relating to undiagnosed illnesses.

VA treatment reports on file reflect that the veteran's 
anxiety attacks were attributed to a diagnosis of panic 
disorder without agoraphobia, with secondary depression.  The 
veteran was afforded VA examinations in December 1995 and 
January 1996.  The examiners recorded the veteran's 
complaints, including anxiety, shortness of breath with 
associated dizziness and fatigue, abdominal cramping, poor 
concentration with short term memory loss, joint pain 
affecting the hips, knees, shins, ankles, left shoulder and 
mid-back, and paresthesias of the arms.  Physical examination 
was nevertheless normal except for the presence of diminished 
pinprick and vibratory sensation in both hands and feet, 
thought to possibly represent early sensorineuropathy.  The 
veteran was diagnosed with an anxiety disorder with multiple 
somatic complaints and the examiners opined that his 
complaints of fatigue in particular might include a mild 
component of depression.   Notably, none of the examiners 
provided an opinion concerning the etiology of the veteran's 
psychiatric disability; nor did the examiners elaborate on 
whether the veteran's other claimed disorders represented 
undiagnosed illnesses or somatic manifestations of his 
diagnosed psychiatric disorder.

38 C.F.R. § 3.317 provides that compensation is payable to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or illnesses 
manifested by certain signs or symptoms, provided that such 
disability, by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii) (1998).  As the aforementioned 
medical evidence demonstrates, it is unclear whether the 
veteran's claimed respiratory, stomach, cognitive and joint 
disabilities, and his bilateral upper extremity numbness, are 
in fact attributable to known clinical diagnoses.  
Accordingly, the Board concludes that further development, to 
include additional VA examination of the veteran, is 
required.

The Board notes that the veteran apparently applied 
unsuccessfully for disability benefits from the Social 
Security Administration (SSA).  There is no indication that 
the RO sought to obtain the records upon which the denial was 
based.

The Board also notes that in his December 1996 substantive 
appeal, the veteran requested that he be afforded a hearing 
before a hearing officer at the RO.  There is no indication 
that the RO has complied with his request.

With respect to the claim for service connection for 
bilateral lower extremity numbness, the Board notes that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Notice of 
Disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).

Review of the record discloses that service connection for 
numbness of the lower extremities, to include as due to an 
undiagnosed illness, was denied in a July 1997 rating 
decision.  The veteran and his representative were informed 
of the decision and of his appellate rights later in July 
1997.  Thereafter, no written communication addressing the 
denial of service connection for numbness of the lower 
extremities was received from the veteran or his 
representative until January 1999, at which time the 
veteran's representative identified that issue as on appeal.

The United States Court of Appeals for Veterans Claims, in 
Marsh v. West, 11 Vet. App. 468 (1998), held that the Board 
erroneously failed to address whether its sua sponte 
consideration of the question of the timeliness of a Notice 
of Disagreement, without first according the appellant an 
opportunity to submit argument or evidence on that question, 
was prejudicial to the appellant.  Under the circumstances, 
the Board concludes that the issue of entitlement to service 
connection for numbness of the lower extremities, to include 
as due to an undiagnosed illness, should be remanded for 
further procedural development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran and his representative with 
a Statement of the Case which 
addresses the issue of whether the 
veteran has submitted a timely 
Notice of Disagreement with respect 
to the July 1997 rating decision in 
which service connection for 
numbness of the lower extremities, 
to include as due to an undiagnosed 
illness, was denied.  The Statement 
of the Case should conform to the 
requirements of 38 C.F.R. §§ 19.29 
and 19.30 (1998).  The veteran and 
his representative should be 
provided an appropriate opportunity 
to respond.   

2.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, to include St. Margaret's 
Hospital, who may possess additional 
records pertinent to his claims. 
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, to specifically include 
from St. Margaret's Hospital, which 
have not already been obtained. 

3.  The RO should also contact the 
Community Mental Health Service at 
Fort Huachuca in Arizona directly, 
and ask that facility to search for 
any mental health records (as 
opposed to service medical records 
which only address physical 
ailments) for the veteran and to 
provide any such records which are 
located.

4.  The RO should attempt to obtain 
a copy of any SSA decision denying 
the veteran disability benefits, as 
well as copies of the record upon 
which the veteran's denial of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA.

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  If somatic 
manifestations of an identified 
psychiatric disorder are present, 
the examiner should fully describe 
such manifestations.  The examiner 
should provide an opinion with 
supporting rationale as to whether 
it is at least as likely as not that 
any currently present acquired 
psychiatric disorder is 
etiologically related to service.  
The claims folder, including a copy 
of this REMAND, must be made 
available to the examiner before the 
examination, for proper review of 
the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The report must be 
typed.

6.  The veteran should also be 
afforded VA examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and etiology of any currently 
present respiratory, stomach, 
cognitive, joint and upper extremity 
disabilities.  All indicated studies 
should be performed.  If the 
examinations result in clinical 
diagnoses of respiratory, stomach, 
cognitive, joint or upper extremity 
disorder, the appropriate examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such disorder 
originated in service or is 
otherwise etiologically related to 
service.  If such diagnoses can not 
be rendered, the examiners should 
nevertheless identify all signs and 
symptoms of any currently present 
respiratory, stomach, cognitive, 
joint or upper extremity disorder 
and include a discussion concerning 
the duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.

The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed.

7.  Then, the veteran should be 
scheduled for a hearing before a 
hearing officer at the RO.

8.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examinations and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, and readjudicate the 
issues on appeal

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

